Citation Nr: 0609410	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  04-11 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
the service-connected post-traumatic stress disorder (PTSD).  

2.  Entitlement to an evaluation in excess of 20 percent for 
the service-connected lumbosacral strain.  

3.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected residuals of a left knee injury.  

4.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).  




REPRESENTATION

Appellant represented by:	To be clarified 



ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1964 to March 
1970 and from September 1970 to July 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 decision by the RO.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

The veteran is currently service-connected for PTSD, 
evaluated as 50 percent disabling; lumbosacral strain, 
evaluated as 20 percent disabling; and residuals of a left 
knee injury, evaluated as 10 percent disabling.  

The November 2003 VA examination report indicates that the 
veteran was seen in the private sector.  The Board notes that 
no private records have been associated with the veteran's 
file.  

The veteran was scheduled for VA examinations in November 
2003.  He reported for the orthopedic examinations; however, 
he failed to report to the scheduled PTSD examination.  

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, his claim 
shall be rated based on the evidence of record.  38 C.F.R. § 
3.655(b) (2005).  

When the examination was scheduled in conjunction with any 
other original claim, a reopened claim for a benefit which 
was previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b).  

In this case, the Board notes that, prior to the veteran's 
scheduled examinations in  November 2003, the RO did not 
fully advise the veteran as to the consequences of failing to 
report for a scheduled VA examination in a claim for an 
increase, as per 38 C.F.R. § 3.655.  

In view of the foregoing, the Board believes that a remand of 
this case is warranted in order for the veteran to be 
provided with the provisions of 38 C.F.R. § 3.655 that are 
relevant to a claim for increased compensation, so that he 
may be provided with another opportunity to report for a VA 
examination for his PTSD, and so that he may submit any 
private treatment records regarding his orthopedic and 
psychiatric disabilities.  

In addition, the RO should undertake to obtain copies of VA 
records referable to treatment received by the veteran for 
the service-connected PTSD, lumbosacral strain, and residuals 
of a left leg injury.  

In addition, the RO must take appropriate action in order to 
contact the veteran in order to ascertain the current status 
of his representation.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps 
in order to determine the current status 
of his representation.  The RO should 
provide the veteran all indicated 
documentation in this regard.  

2.  The RO must review the claims folder 
to ensure that appropriate notification 
and development action required by VCAA 
has been undertaken.  

3.  The RO should inform the veteran of 
the consequences of failing to report for 
a scheduled VA examination.  38 C.F.R. § 
3.655.  

4.  The RO should take appropriate steps 
in order to obtain copies of all 
treatment records for the service-
connected PTSD, lumbosacral strain and 
residuals of a left leg injury, from both 
VA and private sources.  

5.  The RO should request the veteran to 
submit competent evidence to support his 
assertions that his service-connected 
disabilities prevent him from sustaining 
gainful employment, to include VA form 
21-8940.  

6.  The veteran should be afforded a VA 
examination to determine the current 
severity of his service-connected PTSD.  
The veteran's VA claims folder must be 
made available to the examiner for review 
in connection with the examination.  All 
indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  

Based on his/her review of the case, the 
examiner should opine as to the whether 
the veteran is precluded from securing 
and following substantially gainful 
employment solely due to his service-
connected PTSD, lumbosacral strain, and 
residuals of a left leg injury.  

7.  Following completion of the 
development requested hereinabove, the RO 
should then re-adjudicate the claim.  
Then, if any benefit sought on appeal 
remains denied, the RO should issue a 
Supplemental Statement of the Case.  The 
veteran and his representative should be 
afforded an opportunity to respond 
thereto.  

Thereafter, in indicated, this matter should be returned to 
the Board for the purpose of appellate disposition.  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  
 
 
 
 

